DETAILED ACTION
This Office Action is in response to the filing of the application on 4/20/2019. Since the initial filing, no claims have been amended, added, or cancelled. Thus, claims 1-20 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating element” in claim 1 line 6, 6-7, 9-10, and 11, claim 8 line 3, and claim 16 line 3, “element” in claim 1 line 12, claim 8 lines 5 and 6, claim 9 line 1, claim 16 lines 4 and 5, and “angled elements” in claim 4 line 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "inner rigid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Postma (US Pat. 8,739,786).
Regarding claim 1, Postma discloses an apparatus for vaporizing medicine (vaporizer 100 in Fig. 1) comprising: a base (body 102 in Fig. 1, and including the flat bottom of the outer divider 412, as seen at the bottom of Fig. 4, and the circle circumscribed within chamber 104 in Fig. 3) having a fan for directing air upwardly from the base (se Col. 8 lines 25-28); an outer shield extending from the base (the outer divider 412 in Fig. 4, that separates portions 400a and 400b); an inner rigid tube extending from the base within the outer shield (inner divider 412 in Fig. 4 that contains the heating element (coil) 106), wherein the fan directs airflow upwardly between the outer shield and the inner rigid tube (see Col. 8 lines 25-28 where a fan in the chamber 104 would blow air along the path shown by the dotted line in Fig. 4, and thus blow air upward and between the two dividers 412); a heating element extending upwardly from the base within the inner rigid tube (heating element 106 within the inner divider 412 in Fig. 4), the heating element terminating within the inner rigid tube and having a heated portion for heating air flowing thereover (heating element 106 within inner divider 412 in Fig. 4, terminating therein, and having a portion that is heated by the time it reaches end 202); an aperture within the inner rigid tube at a location below the heated portion of the heating element thereby directing airflow through the aperture from outside the inner rigid tube and over the heated portion of the heating element (see the bottom of inner divider 412 in Fig. 4, that has an opening aperture that opens to airflow passage 200, allowing air to flow from outside the inner divider to the heating element 106); and an extension tube connected to the inner rigid tube (see herb placement zone and 108 and conductive conduit 110 in Fig. 1) having an element .
Claim 8-12, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pratt, JR. et al. (US Pub. 2014/0158129; hereinafter “Pratt”).
Regarding claim 8, Pratt discloses an apparatus for vaporizing medicine (vaporizer 210 in Fig. 9) comprising: a first tube through which air flows (tube defining chamber 24 in Fig. 9); a heating element extending and terminating within the tube and having a heated portion for heating air flowing thereover (heater 20 in Fig. 9, which terminated within the tube defined by chamber 24, and has a heated portion oat heating element 22 for heating air that passes over); an element holding an amount of at least one chemical thereon (bowl 50 in Fig. 9, which connects to a bag of chemical to be vaporized (bag 84 as seen in Fig. 7A); see[0087]); and a first temperature sensor disposed adjacent the element holding the at least one chemical thereon (temperature sensor 75 in Fig. 9).
Regarding claim 9, Pratt discloses the element holding the at least one chemical thereon is disposed within an extension tube attached to the first tube (see Fig. 9 where bowl 50 is attached to an inhalation tube 82 that extends from the tube formed by chamber 24).
Regarding claim 10, Pratt discloses a second temperature sensor disposed proximal to the first temperature sensor (temperature sensor 74 in Fig. 9).
Regarding claim 11, Pratt discloses the first temperature sensor is configured to measure the temperature of heated air at the position of the first temperature sensor (see [0133]).

Regarding claim 16, Pratt discloses a method of using an apparatus for vaporizing medicine (vaporizer 210 in Fig. 9) comprising the steps of: providing an apparatus for vaporizing medicine comprising a first tube through which air flows (tube defining chamber 24 in Fig. 9), a heating element extending and terminating within the tube and having a heated portion for heating air flowing thereover (heater 20 in Fig. 9, which terminated within the tube defined by chamber 24, and has a heated portion oat heating element 22 for heating air that passes over), an element holding an amount of at least one chemical thereon (bowl 50 in Fig. 9, which connects to a bag of chemical to be vaporized (bag 84 as seen in Fig. 7A); see[0087]), and a first temperature sensor disposed adjacent the element holding the at least one chemical thereon (temperature sensor 75 in Fig. 9); and measuring the temperature of heated air at the position of the first temperature sensor (see [0133]).
Regarding claim 17, Pratt discloses providing a second temperature sensor disposed proximal to the first temperature sensor; and measuring the temperature of heated air at the position of the second temperature sensor (see [0133]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Postma as applied to claim 1 above, and further in view of Klasek et al. (US Pat. 9,849,258).
Regarding claim 2, Postma discloses an outer shield.
Postma lacks a detailed description of the outer shield being removable from the base.
However, Klasek teaches a similar respiratory device that draws in and heats air, where the shield that surrounds the base is removable coupled to it (see Col. 6 lines 26-32).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the base and the shield of Postma to be removable from one another, as it would allow for disassembly of the vaporizer to replace and clean components as needed. Further, making components separable from one another is an obvious improvement to make that would be recognized by one of ordinary skill in the art, see MPEP 2144.04(V)(C).
Regarding claim 5, the modified Postma discloses an inner rigid tube directing air to an extension tube. 
Postma lacks a detailed description of an air pump directing the air through the aperture into the inner rigid tube and thereafter into the extension tube. 
However, Klasek teaches a similar respiratory device for drawing in air, where an impeller is used to draw air into an inner tube through an aperture (see impeller 136 in Fig. 3, drawing air in from an air inlet 156).

Regarding claim 6, the modified Postma device as modified in claim 2 has the inner rigid tube is removable from the base (Klasek, where the chamber 150 and base 170 are removable from one another, and the chamber has the inner rigid tube that is analogous to the inner rigid tube of Postma, such that the modified Postma device in light of Klasek has its divider (chamber) removable from its base). Further, making components separable from one another is an obvious improvement to make that would be recognized by one of ordinary skill in the art, see MPEP 2144.04(V)(C).
Regarding claim 7, Postma discloses a vaporizer device that heats air.
Postma lacks a detailed description of at least one sensor for measuring a condition selected from the group consisting of temperature, pressure and airflow velocity.
However, Klasek teaches a similar respiratory device that can include pressure, flow, or temperature sensors to control operation of the device (Col. 7 lines 11-15).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vaporizer of Postma to have a sensor for at least pressure or temperature as taught by Klasek, as it would provide parameters for accurately controlling the output of the vaporizer to ensure efficient vaporization (Klasek; Col. 7 lines 11-15).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Postma as applied to claim 1 above, and further in view of Weaver et al. (US Pub. 2008/0271732).
Regarding claim 3, Postma discloses a base and an outer shield. 
Postma lacks a detailed description of the base comprises an O-ring extending therearound for engaging the outer shield when the outer shield is disposed thereon.
However, Weaver teaches a similar respiratory device, where a base member (removable capo 92 in Fig. 6) is connected to a shield (container 88 in Fig. 6) by use of an O-ring (sealing member 94 in Fig. 6), to allow access to the interior while preventing leakage while closed (see [0048]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the base and divider of Postma (connection between the flat bottom of the outer divider 412, (as seen at the bottom of Fig. 4, also seen as the circle circumscribed within chamber 104 in Fig. 3) and the side wall of outer divider 412 in Fig. 4) to have an O-ring connection between them as taught by Weaver, as it would allow for removable and resalable access into the airflow chamber to clean or replace components, while maintaining an airtight seal while the device is in use. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Postma as applied to claim 1 above, and further in view of Grant et al. (US Pub. 2019/0307976).
Regarding claim 4, Postma discloses openings for directing airflow from the fan into the outer shield (airflow passage 200 at distal end 204 as seen in Figs. 3-4).
Postma lacks a detailed description of the base comprises openings having angled elements for directing airflow from the fan into the outer shield in a cyclonic manner.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the air inlets of Postma to be helical shaped air inlets as taught by Grant, as it creates a swirling airflow that can be entrain particles (Grant; see [0005]).
Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt as applied to claims 8 and 16 above, respectively, and further in view of Weaver.
Regarding claim 13, Pratt discloses the use of a pressure sensor to detect pressure internal to the device (see [0138]). 
Pratt lacks a detailed description of an ambient air pressure sensor configured to measure the ambient air pressure.
However, Weaver teaches a differential pressure sensor with an atmospheric port (66 in Figs. 3-4) and an airflow port (68 in Figs. 3-4) in order to detect pressure drops indicative of an inhalation to better control the fan (see [0045]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control of the vaporizer of Pratt to include a differential pressure sensor that detects ambient pressure as taught by Weaver, as it 
Regarding claim 18, the modified Pratt device, as modified in claim 13, has providing an ambient air pressure sensor configured to measure the ambient air pressure (Weaver; pressure sensor 64 in Figs. 3-4); and measuring the ambient air pressure when using the apparatus to vaporize medicine (Weaver; see [0045]).
Claims 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt as applied to claims 8 and 16 above, respectively, and further in view of Bowen et al. (US Pat. 10,512,282).
Regarding claim 14, Pratt discloses a sensor that can detect airflow (see [0131] and [0138] where gas analysis system 150 in Fig. 9 can have a flow rate sensor, and it is understood that with a fixed cross section, and increase in flow rate will be directly proportional to an increase in flow velocity).
Pratt lacks a detailed description of an airflow velocity sensor within the first tube measuring the velocity of airflow through the first tube.
However, Bowen teaches a similar vaporization device that includes a sensor that measures the airflow velocity through the device (see Col. 38 lines 25-52 where the vaporizer includes a puff sensor that detects velocity of air traveling through the device to detect when an inhalation event occurs).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas analysis system of Pratt to include a flow velocity sensor as taught by Bowen, as it would allow for detection of when an 
Regarding claim 15, the modified Pratt device, as modified in claim 14, has an airflow velocity sensor within the extension tube measuring the velocity of airflow through the extension tube (Bowen; velocity sensor as seen in Col. 38 lines 25-52, placed within the gas analysis system 150 in Fig. 9 of Pratt, which is within the inhalation tube 82).
Regarding claim 19, the modified Pratt device, as modified in claim 14, has providing an airflow velocity sensor within the first tube; and measuring the velocity of heated air through the first tube (Bowen; velocity sensor as seen in Col. 38 lines 25-52, placed within the gas analysis system 150 in Fig. 9 of Pratt, which receives air from the tube of chamber 24).
Regarding claim 20, the modified Pratt device, as modified in claim 14, has providing an extension tube extending from the first tube (Pratt; inhalation tube 82 in Fig. 9); providing an airflow velocity sensor within the extension tube; and measuring the velocity of airflow through the extension tube (Bowen; velocity sensor as seen in Col. 38 lines 25-52, placed within the gas analysis system 150 in Fig. 9 of Pratt, which is within the inhalation tube 82).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Headland et al. (GB 526678), Herbert (US Pat. 2,199,724), Hatten (US Pat. 8,781,306), Inoue (US Pat. 2,047,324), and Van Schalkwyk et al. (US Pub. 2017/0197056) are cited to show various devices for vaporizing, heating air, and/or measuring components of airflow.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785